Citation Nr: 0420796	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  01-06 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from May 1942 to August 
1946 and from September 1950 to July 1952.  The appellant is 
the veteran's widow.  

This appeal arises from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to service 
connection for the cause of the veteran's death, Dependency 
and Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318, accrued benefits and eligibility for 
Dependent's Education Assistance under 38 U.S.C.A. Chapter 
35.  

The appellant submitted a notice of disagreement in February 
2001 as to the denial of DIC.  She also stated she disagreed 
with the administrative decision of the RO in its October 
2000 letter which denied eligibility for non-service 
connected widows pension.  The RO issued a statement of the 
case to the appellant in April 2001 which addressed the 
issues of service connection for the cause of the veteran's 
death, entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 and eligibility for non-service connected death 
pension benefits.  In June 2001 the appellant submitted her 
substantive appeal.  She explicitly limited the issues she 
was appealing to the Board of Veterans' Appeals (Board) to 
entitlement to DIC.  The issue of eligibility for non-service 
connected widow's pension was not appealed to the Board.  See 
38 C.F.R. § 20.200, 20.201, 20.202 (2003).  

In October 2001 the Board remanded the appellant's claims to 
the RO.  The appellant's claim for DIC under the provisions 
of 38 U.S.C.A. § 1318 was subject to a temporary stay on 
adjudication in accordance with the directions of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
260 F. 3d 1365 (Fed. Cir. 2001)(NOVA I).  In addition the 
Veterans Claims Assistance Act of 2000, (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as 38 U.S.C.A. 
§ 5100 et. seq. (West 2002)] had become law and had redefined 
VA's obligations with respect to the duty to assist 
appellants with their claims.  

In January 2003 the Federal Circuit in National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II) revised the 
stay order imposed in NOVA I, directing VA to process all DIC 
claims, including "hypothetical entitlement" claims, except 
for claims under 38 U.S.C. §§ 1311(a)(2) and 1318 where a 
survivor seeks to reopen a claim on the grounds of new and 
material evidence, pending further rulemaking proceedings.  

The appellant's claims were returned to the Board and the 
Board issued a decision in June 2003 denying service 
connection for the cause of the veteran's death and remanding 
the issue of entitlement to DIC under 38 U.S.C.A. § 1318.  
Review of the actions performed by the RO reveals the mandate 
of that remand has been fulfilled.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

A September 2003 supplemental statement of the case issued by 
the RO erroneously listed service connection for the cause of 
the veteran's death as an issue that remains in appellate 
status.  As noted above, a Board decision in January 2003 
denied the appeal of that claim.  In any event, in view of 
the instant decision granting entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318, the claim of service 
connection for the cause of the veteran's death, even if it 
was currently in appellate status, would be rendered moot.


FINDINGS OF FACT

1.  The veteran served on active duty from May 1942 to August 
1946 and from September 1950 to July 1952.  The veteran was 
not held as a prisoner of war.  

2.  The veteran's service-connected schizophrenia was rated 
as 100 percent disabling from April 17, 1953 to July 31, 
1958; compensation was suspended due to a failure to report 
for a VA examination by a rating action in August 1958 and, 
following a VA psychiatric examination that was rescheduled, 
an RO decision in September 1958 decreased the rating to 30 
percent, effective August 1, 1958.

3.  An RO decision in August 1993 increased the rating for 
the veteran's psychiatric disorder to 100 percent, effective 
from July 7, 1993; the 100 percent rating remained in effect 
until the veteran's death on June [redacted], 2000.  

4.  Regulations and procedures for reducing the disability 
rating were not followed by the September 1958 RO decision 
that decreased the rating for the veteran's schizophrenia 
from 100 percent to 30 percent; the veteran would have been 
rated as totally disabled for a continuous period of ten 
years immediately preceding his death but for clear and 
unmistakable error in the 1958 RO decision.  


CONCLUSION OF LAW

The September 1958 RO decision that decreased the rating for 
the veteran's schizophrenia from 100 percent to 30 percent, 
effective August 1, 1958, was clearly and unmistakably 
erroneous; the requirements for DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. 
§§1155,  1318 (West 2002); 38 C.F.R. §§ 3.22, Part 4 (2003); 
38 C.F.R. § 3.172(a) (1956). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Relevant Laws and Regulations.  In August 2001 VA temporarily 
suspended the adjudication of claims for DIC benefits under 
the provisions of 38 U.S.C. § 1318 where a veteran was not 
rated totally disabled for a continuous period of at least 
ten years prior to death, or at least five years from the 
veteran's release from active duty, in response to the 
Federal Circuit's decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001)(NOVA I), as such cases might 
involve "hypothetical entitlement."  The stay was to remain 
in effect pending completion of VA rulemaking specified by 
the Federal Circuit.  

Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II).  In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I, directing VA to process all DIC 
claims, including "hypothetical entitlement" claims, except 
for claims under 38 U.S.C. §§ 1311(a)(2) and 1318 where a 
survivor seeks to reopen a claim on the grounds of new and 
material evidence, pending further rulemaking proceedings.  
The Federal Circuit held that VA could properly construe the 
"entitle to receive" language of 38 U.S.C. § 1318 to bar the 
filing of new claims, i.e., "hypothetical entitlement" 
claims, in which no claim was filed during the veteran's 
lifetime or where a claim had been denied and was not subject 
to reopening.  Since the appellant's case does not come under 
the above noted exception involving new and material 
evidence, the Board will adjudicate the appellant's claim for 
DIC under the provisions of 38 U.S.C.A. § 1318.

In general, under 38 U.S.C.A. § 1318, VA death benefits may 
be paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service-connected, even 
though the veteran died of non-service-connected causes, if 
the veteran's death was not the result of his or her own 
willful misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2003).  

Factual Background and Analysis.  In her September 2003 
Statement in Support of Claim the appellant asserted that the 
veteran should have been consistently awarded 100 percent 
from 1952.  She contended that her late husband's mental 
condition was permanent and resulted in recurrent 
hospitalizations and outpatient services.  She noted that the 
veteran had a well established history of service connected 
schizophrenia with psychotic features, post-traumatic stress 
disorder and depression.  She summarized the date of his 
hospitalizations and the RO decisions rating his psychiatric 
disability.  

The veteran was separated from the service in July 1952.  His 
service records do not indicate he was held as a prisoner of 
war.  

His certificate of death reveals he died on June [redacted], 2000.  

The veteran was granted service connection for schizophrenia, 
residuals of fracture of the left hand and otitis media in an 
April 1953 rating decision.  A 100 percent rating was 
assigned for schizophrenia from the date of his separation 
from the service.  The 100 percent rating for schizophrenia 
remained in effect until August of 1958 when the evaluation 
was reduced to 30 percent.  The 30 percent rating remained in 
effect except for temporary total ratings based upon periods 
of hospitalization and convalescence until December 1990, 
when the RO increased the rating to 50 percent.  In an August 
1993 rating decision the RO granted an increased rating to 
100 percent for the veteran's service connected psychiatric 
disorder effective July 7, 1993.  The veteran's service 
connected disabilities were continuously rated as 100 percent 
disabling from July 7, 1993 until the date of his death on 
June [redacted], 2000.  

The pertinent section of the regulation provides that DIC may 
be paid if the veteran was receiving or entitled to receive 
compensation by VA as totally disabled continuously for a 
period of 10 years immediately preceding his death.  
38 C.F.R. § 3.22(a).  

The veteran's service connected disabilities were not rated 
by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death and were not 
continuously rated totally disabled for a period of not less 
than five years from the date of his discharge from active 
duty.  The veteran was not a former prisoner of war who died 
after September 30, 1999.  

In this instance the only subsection of 38 C.F.R. § 3.22 
potentially applicable in this case, (because the other 
subsections of the regulation involve circumstances 
inapplicable here such as the withholding or waiver of 
payment), "entitled to receive" means that, at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because the veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error (CUE) in a VA decision concerning the 
issue of disability evaluation or effective date.  38 C.F.R. 
§ 3.22(b)(3) (2003).  The remainder of the Board's analysis 
will focus on this particular question.  

The Board finds that there is some indication in the record 
to suggest that the veteran never received notice of the 
first psychiatric examination scheduled in 1958, just prior 
to the RO's suspending his compensation for failure to report 
for that evaluation.  A psychiatric examination was 
rescheduled shortly thereafter and that evaluation was the 
sole basis for the RO's decision to reduce the rating for the 
veteran's schizophrenia from 100 percent to 30 percent.  

With respect to decisions effectuating a reduction in an 
assigned disability rating, the Court has held that error in 
a decision which reduces a disability rating is void ab 
initio and that to remedy such cases, the decision must be 
reversed as unlawful. Dofflemyer v. Derwinski, 2 Vet. App. 
277 (1992).

In 1958, rating agencies were to handle cases affected by 
change of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and VA regulations governing 
disability compensation and pension.  It was considered 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination was full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history. Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, were not to be reduced on 
the basis of any one examination, except in those instances 
where all the evidence of record clearly warranted the 
conclusion that permanent improvement had been demonstrated.  
Even though material improvement in the physical or mental 
condition was clearly reflected, the rating agency was to 
consider whether the evidence made it reasonably certain that 
the improvement would be permanent and would be maintained 
under the ordinary conditions of life, i.e., while employed, 
or if unemployed, while actively seeking employment.  38 
C.F.R. § 3.172(a) (1956). Such provisions applied to ratings 
which had continued for long periods at the same level (5 
years or more).  They did not apply to disabilities which had 
become stabilized and were likely to improve.  38 C.F.R. § 
3.172(c) (1956).

The Board finds that regulations and procedures for reducing 
the disability rating were not followed by the September 1958 
RO decision that decreased the rating for the veteran's 
schizophrenia from 100 percent to 30 percent.  It is also 
pertinent to note that the veteran's disability was listed 
among those generally requiring more than one examination 
prior to reduction.  The 100 percent rating had been in 
effect for more than 5 years and the medical evidence upon 
which the 100 percent rating was granted, which consisted of 
clinical records relating to a psychiatric hospitalization 
for totally disabling psychosis for a period of seven months, 
was much more thorough than the September 1958 psychiatric 
examination upon which the RO based its rating reduction.  
Under these circumstances, the Board finds that the September 
1958 RO decision in question was clearly and unmistakably 
erroneous.  It follows that there was CUE in subsequent 
rating decisions that continued the 30 percent rating.  Thus, 
the veteran would have been rated as totally disabled for a 
continuous period of ten years immediately preceding his 
death but for clear and unmistakable error in the 1958 RO 
decision.  Accordingly, the requirements for DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 have been met.  38 
U.S.C.A. §§1155,  1318; 38 C.F.R. §§ 3.22, Part 4; 38 C.F.R. 
§ 3.172 (1956). 


ORDER

The claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



